Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, line 4, an “a” should be added before “mother”.
In claim 3, line 5, the “P” of “Propionibacteria” should be italicized.
In claim 3, line 5, there should be only one space between “Propionibacteria” and “freudenreichii”.
In claim 3, line 6, “strain” should not be italicized.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
Page 9, lines 21, 26, 27, 30, and 25: The genus and species of the organism(s) should be italicized.
Page 10, line 4: The genus and species of the organism should be italicized.
Page 12, lines 29 – 32:  “e.g.” should not be italicized.
Page 12, line 36: “and/or” should not be italicized.
Page 15, line 23: “step )b )b” should be “step (b)” to match the formatting of line 34.
Page 17, line 3: The genus and species of the organism(s) should be italicized.
Page 18, line 2: “a” should be “and”.
Page 19, lines 9, 10, 13, 14, 17 – 20, and 31 – 35: The genus and species of the organism(s) should be italicized.
Page 20, line 15: “a” should be “and”.
Page 20, lines 28, 30, 35, and 36: The genus and species of the organism(s) should be italicized.
Page 21, lines 1, 29, 31, and 32: The genus and species of the organism(s) should be italicized.
Page 22, line 6: The genus and species of the organism(s) should be italicized.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 16, 17, 19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 6 and 17 of U.S. Patent No. 11,178,884 in view of WO-2017105140-A1 as translated by US-20190029311-A1.  Claims 2 – 6 of the Instant Application are obvious over claims 2 – 6 of the ‘884 patent.  Claims 21 and 22 of the Instant Application is obvious over claim 17 of the ‘884 patent.  The patent teaches a method for inoculating a milk substrate with Lactobacillus rhamnosus strain CHCC15871 or a mutant strain made from the mother strain [claim 1].  This would create a composition comprising the claimed strains.  The Instant Application claims Lactobacillus rhamnosus strain CHC15871 or a mutant strain made from the original mother strain as well as a cryoprotectant.    
Patent 11,178,884 does not teach the use of a cryoprotectant with the CHCC16871 strain.  Shin teaches the addition of a cryoprotectant to a mix comprising a lactic acid bacteria [0036], [0038].  Lactobacillus rhamnosus is a lactic acid bacterium [0013].  Shin further teaches that cryoprotectants serve to prevent damage to lactic acid bacteria during freeze-drying [0039].  It would have been obvious to add a cryoprotectant to the lactic acid bacteria Lactobacillus rhamnosus strain CHCC15871 of Patent 11,178,884 as it is taught to add a cryoprotectant to Lactobacillus rhamnosus in general and doing so would prevent damage to the bacteria during freeze-drying.

Allowable Subject Matter
Claims 18 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach Lactobacillus rhamnosus strain CHCC 15871.  As this is the unifying inventive feature of the claims, no methods or compositions could be found.  The closest related strain is Lactobacillus rhamnosus strain CHCC 12697 which produces ~60% as much diacetyl as strain 15871 (US-26140023749-A: Fig 13 of Instant specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799